As filed with the Securities and Exchange Commission on December 5, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM SB-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BUCKEYE VENTURES, INC. (Name of small business issuer in its charter) Nevada 5075 20-3161375 (State or jurisdiction of (Primary Standard Industrial (I.R.S. Employer incorporation or organization) Classification Code Number) Identification Number) 4455 Lamont Street, Suite 3 San Diego, CA 92109 (858) 272-6600 (Address and telephone number of principal executive offices) Larry Weinstein 4455 Lamont Street, Suite 3 San Diego, CA 92109 (858) 272-6600 (Name, address and telephone number of agent for service) Copy to: Peter V. Hogan, Esq. Yaphett K. Powell, Esq. Richardson & Patel LLP 10900 Wilshire Boulevard, Suite 500 Los Angeles, California 90024 Tel (310) 208-1182 Fax (310) 208-1154 Approximate date of proposed sale to the public: From time to time after the effective date of the Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. o CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amounttobe Registered (1) Proposed MaximumOffering Price per Share (2) Proposed MaximumAggregate Offering Price Amount of Registration Fee Common Stock underlying warrants 1,250,000 $ 0.10 $ 125,000 $ 3.84 Common Stock underlying convertible debentures 5,066,854 $ 0.10 $ 506,685 $ 15.56 Total Registration Fee $ 19.40 (1) Pursuant to Rule 416 under the Securities Act of 1933, as amended, this Registration Statement also covers such indeterminate number of common shares as may be required to prevent dilution resulting from share splits, share dividends or similar events. (2) Estimated solely for the purposes of calculating the registration fee pursuant to Section 6(b) and (g) of the Securities Act of 1933, as amended, and computed pursuant to Rule 457(c) promulgated under the Securities Act of 1933, as amended, based upon the average of the high and low prices of the registrant’s common shares on the Over-The-Counter Bulletin Board on December 4, 2007. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section8(a), may determine. THE INFORMATION CONTAINED IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. THE SELLING STOCKHOLDERS MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT BUCKEYE VENTURES, INC. FILES WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. SUBJECT TO COMPLETION PROSPECTUS DATED DECEMBER 5, 2007 PROSPECTUS 6,316,854 COMMON SHARES OF BUCKEYE VENTURES, INC. Offered by Selling Stockholder This prospectus covers the sale of up to 6,316,854 common shares, par value $0.001, of Buckeye Ventures, Inc. by the selling stockholder (“Selling Stockholder”) identified in this prospectus under the section titled “Selling Stockholders.”
